Exhibit 10.1
FIRST AMENDMENT TO LEASE AGREEMENT
This FIRST AMENDMENT TO LEASE AGREEMENT (hereinafter referred to as the “First
Amendment”) is made as of the 1st day of June 2009 by and between ISC
PROPERTIES, LLC (hereinafter referred to as “Landlord”) and INTELLIGENT SYSTEMS
CORPORATION (hereinafter referred to a “Tenant”).
WITNESSETH:
WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement
(hereinafter referred to as the “Lease”) dated June 1, 2004 for the lease of
61,000 square feet of office and warehouse space at 4355 Shackleford Road,
Norcross Georgia 30093, Gwinnett County, Building 2 in Gwinnett Park
(hereinafter the “Premises”).
WHEREAS, the Lease was to have expired by its terms on May 31, 2009 and Tenant
desires to continue to occupy the Premises beyond the expiration date; and
WHEREAS, Landlord and Tenant desire to enter into this First Amendment in order
to provide for an extension of the Lease by Tenant upon terms and conditions
mutually acceptable to Landlord and Tenant;
NOW THEREFORE, Landlord and Tenant amend the Lease as follows:

  1.   The Lease is hereby extended to May 31, 2012 on all of the same terms,
covenants and conditions as the Lease.

  2.   Except as expressly modified by this First Amendment, all provisions,
terms and conditions of the Agreement shall remain in full force and effect.

  3.   The parties agree that there exist no defaults or events of default under
the Lease.

  4.   In the event a provision of this First Amendment conflicts with a
provision of the Lease, the First Amendment shall supersede and control.

  5.   All terms and phrases used herein shall have the same meaning as assigned
to them in the Lease.

 

 



--------------------------------------------------------------------------------



 



  6.   This First Amendment shall not be of any legal effect or consequence
unless signed by Landlord and Tenant, and once signed by Landlord and Tenant it
shall be binding upon and inure to the benefit of Landlord, Tenant and their
respective legal representatives, successors and assigns.

  7.   This First Amendment has been executed and shall be construed under the
laws of the State of Georgia.

In witness whereof, the undersigned have caused this First Amendment to be
executed under seal and delivered as of the day and year first above written.

                      Signed, sealed and delivered as to
LANDLORD in the presence of:       ISC PROPERTIES, LLC    
 
                   
 
          By:   /s/ J. Leland Strange
 
   
 
              J. Leland Strange     /s/ Rebecca Cox                            
      Notary Public                
 
                    Signed, sealed and delivered as to
TENANT in the presence of       INTELLIGENT SYSTEMS CORPORATION    
 
                   
 
          By:   /s/ Bonnie L. Herron
 
   
Witness:
  /s/ Marcy Powers
 
          Bonnie L. Herron, CFO    

 

 